Name: Commission Regulation (EC) No 2334/98 of 29 October 1998 laying down special measures derogating from Regulations (EEC) No 3665/87, (EEC) No 3719/88 and (EC) No 1372/95 as regards poultrymeat
 Type: Regulation
 Subject Matter: agricultural activity;  Europe;  animal product;  tariff policy;  information and information processing;  trade policy
 Date Published: nan

 Avis juridique important|31998R2334Commission Regulation (EC) No 2334/98 of 29 October 1998 laying down special measures derogating from Regulations (EEC) No 3665/87, (EEC) No 3719/88 and (EC) No 1372/95 as regards poultrymeat Official Journal L 291 , 30/10/1998 P. 0015 - 0016COMMISSION REGULATION (EC) No 2334/98 of 29 October 1998 laying down special measures derogating from Regulations (EEC) No 3665/87, (EEC) No 3719/88 and (EC) No 1372/95 as regards poultrymeatTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 2777/75 of 29 October 1975 on the common organisation of the market in poultrymeat (1), as last amended by Commission Regulation (EC) No 2916/95 (2), and in particular Articles 8(12) and 15 thereof,Whereas Council Regulation (EEC) No 565/80 (3), as amended by Regulation (EEC) No 2026/83 (4), lays down general rules on the advance payment of export refunds in respect of agricultural products;Whereas Commission Regulation (EEC) No 3665/87 (5), as last amended by Regulation (EC) No 604/98 (6), lays down common detailed rules for the application of the system of export refunds on agricultural products;Whereas Commission Regulation (EEC) No 3719/88 (7), as last amended by Regulation (EC) No 1044/98 (8), lays down common detailed rules for the application of the system of import and export licences and advance-fixing certificates for agricultural products;Whereas Commission Regulation (EC) No 1372/95 (9), as last amended by Regulation (EC) No 1009/98 (10), lays down detailed rules for implementing the system of export licences in the poultry sector;Whereas the problems prevailing on the market in Russia since the second half of August 1998 have seriously damaged the economic interests of exporters and whereas the situation thus created has adversely affected export possibilities provided for in Regulations (EEC) No 565/80, (EEC) No 3665/87 and (EEC) No 3719/88;Whereas it is accordingly necessary to limit such damaging consequences by adopting special measures and extending certain time limits laid down in the Regulations applicable to refunds so that export operations which have not been completed on account of the abovementioned circumstances can be regularised;Whereas only those operators who can prove, in particular on the basis of the documents referred to in Article 1(2) of Council Regulation (EEC) No 4045/89 (11), as last amended by Regulation (EC) No 3235/94 (12), that the licences were requested with a view to exports to Russia should benefit from the derogations;Whereas, in the light of developments, this Regulation should enter into force immediately and should be applicable from 1 August 1998;Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Eggs and Poultrymeat,HAS ADOPTED THIS REGULATION:Article 1 1. This Regulation shall apply to the products listed in Article 1(1) of Regulation (EEC) No 2777/75 for which export licences have been issued in accordance with Regulation (EC) No 1372/95 containing in box 7 the indication 'Russia` or another country in the same refund zone as Russia as defined in the Annex to Commission Regulation (EC) No 1516/98 (13).2. In the latter case this Regulation shall apply only where the operator can demonstrate to the satisfaction of the issuing body that the licences were requested with a view to exports to Russia.The issuing body's appraisal shall be based in particular on the commercial documents referred to in Article 1(2) of Regulation (EEC) No 4045/89.Article 2 On application by the holder, the validity of the export licences issued pursuant to Regulation (EC) No 1372/95 and applied for before 29 August 1998, excluding those whose validity lapsed before 1 August 1998, shall be extended by 60 days.Article 3 The 15 and 20 % increases referred to in Article 23(1) and the second subparagraph of Article 33(1) respectively of Regulation (EEC) No 3665/87 shall not apply to exports carried out under cover of licences applied for before 29 August 1998, provided that customs formalities for release for consumption in the third country are completed after that date.Article 4 On application by the exporter and in respect of products for which customs export formalities were completed before 29 August 1998 or which were placed under any of the arrangements referred to in Articles 4 and 5 of Regulation (EEC) No 565/80 before that date, the 60-day time limit referred to in Article 30(1)(b)(i) of Regulation (EEC) No 3719/88 and in Article 4(1) and Article 32(1) of Regulation (EEC) No 3665/87 shall be increased to 150 days.Article 5 Each Thursday Member States shall notify the Commission of the quantities of products covered during the preceding week by each of the measures referred to above.Article 6 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities.It is applicable from 1 August 1998.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 29 October 1998.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 282, 1. 11. 1975, p. 77.(2) OJ L 305, 29. 12. 1995, p. 49.(3) OJ L 62, 7. 3. 1980, p. 5.(4) OJ L 199, 22. 7. 1983, p. 12.(5) OJ L 351, 14. 12. 1987, p. 1.(6) OJ L 80, 18. 3. 1998, p. 19.(7) OJ L 331, 2. 12. 1988, p. 1.(8) OJ L 149, 20. 5. 1998, p. 11.(9) OJ L 133, 17. 6. 1995, p. 26.(10) OJ L 145, 15. 5. 1998, p. 8.(11) OJ L 388, 30. 12. 1989, p. 18.(12) OJ L 338, 28. 12. 1994, p. 16.(13) OJ L 200, 16. 7. 1998, p. 26.